Appeal from order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered September 16, 2009, which denied plaintiffs motion for a default judgment against defendant St. Agnes Hospital, unanimously dismissed, without costs, as taken from a nonappealable order.
The order appealed was entered ex parte as it relates to St. Agnes, the only party against which the default judgment was *512sought, and an ex parte order is not appealable (CPLR 5701 [a] [2]; Sholes v Meagher, 100 NY2d 333, 335 [2003]; Lichtman v Mount Judah Cemetery, 269 AD2d 319 [2000], lv dismissed in part and denied in part 95 NY2d 860 [2000]). It is further noted that plaintiff has failed to serve St. Agnes with notice of this appeal. Concur—Tom, J.P., Saxe, DeGrasse, Freedman and Román, JJ.